Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIELD ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2022 has been entered.
Status of the Claims
Claims 1, 3 and 8-20 are pending in an amendment filed on 01/11/2022.
The Examiner contacted Applicant’s representative Laetitia Leproust on 01/28/2022 to discuss a possible allowability of the instant case. During the discussions, both parties agreed to amend claims 1, 14 & 18 and cancel claims 16-17 to expedite the allowability of this case as noted in the below Examiner’s Amendment section. 
As a result, claims 1, 3, 8-15, and 18-20 are now allowable and meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. 

Withdrawn rejections:
Applicant's Response including amendments/arguments filed 01/11/2022 is acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. 
In particular, by way of Applicants’ Response and Examiner’s proposed amendment, the 103 rejection has been withdrawn. 

EXAMINER’S AMENDMENT
With respect to the proposed claims, an Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an 
Authorization for this examiner's amendment was given in an interview with Laetitia Leproust on January 28, 2022.

Claim 1
“An oil-in-water cosmetic” in line 1 has been deleted and replaced with ---An oil-in-water sunscreen cosmetic ---; 
“one or more organic UV filters” in the last fifth line has been deleted and replaced with --- one or more organic UV filters selected from the group consisting of a para-aminobenzoic acid derivative, a salicylic derivative, a cinnamic derivative, a benzophenone or an aminobenzophenone, an anthranillic derivative, a ß,β-diphenylacrylate derivative, a benzylidenecamphor derivative, a phenylbenzimidazole derivative, a benzotriazole derivative, a triazine derivative, a bisresorcinyl triazine, an imidazoline derivative, a benzalmalonate derivative, a 4,4-diarylbutadiene derivative, a benzoxazole derivative, a merocyanine, malonitrile or a malonate diphenyl butadiene derivative, a chalcone, and mixture thereof ---.
“the film former and the oil phase thickener” in the last fourth line has been deleted and replaced with --- the at least one film former and the at least one oil phase thickener ---. 
“the SPF” in the last third line has been deleted and replaced with --- SPF ---. 
Claim 14
"Isostearate   , Steareth-2" in the last line has been deleted and replaced with --- Isostearate, Steareth-2 ---

Claims 16-17: Please cancel them. 

Claim 18
“An oil-in-water cosmetic” in line 1 has been deleted and replaced with---An oil-in-water sunscreen cosmetic ---; 
“one or more organic UV filters” in the last fifth line has been deleted and replaced with --- one or more organic UV filters selected from the group consisting of a para-aminobenzoic acid derivative, a salicylic derivative, a cinnamic derivative, a benzophenone or an aminobenzophenone, an anthranillic derivative, a ß,β-diphenylacrylate derivative, a benzylidenecamphor derivative, a phenylbenzimidazole derivative, a benzotriazole derivative, a triazine derivative, a bisresorcinyl triazine, an imidazoline derivative, a benzalmalonate derivative, a 4,4-diarylbutadiene derivative, a benzoxazole derivative, a merocyanine, malonitrile or a malonate diphenyl butadiene derivative, a chalcone, and mixture thereof ---.
“the film former and the oil phase thickener” in the last fourth line has been deleted and replaced with --- the at least one film former and the at least one oil phase thickener ---. 
“the SPF” in the last third line has been deleted and replaced with --- SPF ---. 
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art including the applied references Shah in view of Deckner and Faffran does not disclose or suggest an oil-in-water sunscreen composition as instantly claimed where the claimed composition includes a. about 1 to about 5% of at least one film former selected from polyurethane 32, polyurethane-34, polyurethane-35, polyurethane-48 and a mixture thereof, b. from about 0.2 to about 2% of at least one oil phase thickener selected from ethyelenediamine/stearyl dimer dilinoleate copolymer, hydrogenated castor oil, synthetic oils, hydrogenated palm oil, hydrogenated coconut oil, waxes and mixture thereof, c. an emulsifier system comprising i. at least one anionic surfactant ii. At least one nonionic surfactant having HLB of greater than or equal to about 14.0 and iii at least one nonionic surfactant having an HLB from about 1.0 to about 5.0, and d. one or more UF filters selected from a para-aminobenzoic acid derivative, a salicylic derivative, a cinnamic derivative, a benzophenone or an aminobenzophenone, an anthranillic derivative, a ß,β-diphenylacrylate derivative, a benzylidenecamphor derivative, a phenylbenzimidazole derivative, a benzotriazole derivative, a triazine derivative, a bisresorcinyl triazine, an imidazoline derivative, a benzalmalonate derivative, a 4,4-diarylbutadiene derivative, a benzoxazole derivative, a 
  
Now pending claims are free of art and no other outstanding issues are remaining.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3, 8-15 and 18-20 are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613